PER CURIAM:
This claim was submitted for a decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
The claimant seeks payment of $400.00 for damage to personal property. The damage occurred on December 2, 1995, at the Medical Center Apartments in Morgantown, West Virginia. At this time, the plumbing in the claimant’s apartment.malfunctioned, and water flowed into the apartment. The claimant notified maintenance personnel for the respondent of the problem on December 1, 1995, and he refrained from using his wash room in an attempt to prevent any damage. However, no one came to repair the problem; and water eventually flowed into the claimant’s apartment.
In its Answer, the respondent admits the validity and amount of the claim, and, states that, there were sufficient funds expired in the appropriate fiscal year with which to pay this claim.
In view of the foregoing, the Court makes an award in the amount o£$4Q0,C¡0.
*129Award of $400.00.